Citation Nr: 1631313	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  10-26 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity, associated with diabetes mellitus, type II.

2. Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity, associated with diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1965 to September 1969. 

This case comes before the Board of Veterans' Appeals  (the Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of the case was subsequently transferred to the RO in Atlanta, Georgia. 

The issues currently on appeal were remanded by the Board in January 2015 for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA/VBMS paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1. The Veteran's peripheral neuropathy of the right lower extremity, associated with diabetes, has been manifested by no more than moderate incomplete paralysis of the external popliteal, sciatic, musculocutaneous, anterior tibial, internal popliteal, and posterior tibial nerves and not productive of severe or moderately severe incomplete paralysis.

2. The Veteran's peripheral neuropathy of the left lower extremity, associated with diabetes, has been manifested by no more than moderate incomplete paralysis of the external popliteal, sciatic, musculocutaneous, anterior tibial, internal popliteal, and posterior tibial nerves and not productive of severe or moderately severe incomplete paralysis.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity, associated with diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8599-8521 (2015).

2. The criteria for an initial disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity, associated with diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8599-8521 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014);       38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Regarding the Veteran's claims for increased initial disability evaluations, they arise from his disagreement with the initial evaluations following the grants of service connection.  The United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for these claims.

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records, to the extent possible.  Additionally, the Veteran was provided with VA examinations in August 2003, May 2008, April 2009, November 2009, February 2012, and in April 2015 pursuant to the Board's January 2015 remand instructions.

The Board notes that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  Based on the foregoing, the Board finds that the VA Appeals Management Center substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2015).

As such, all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims decided herein.  Essentially, all available evidence necessary to substantiate the claims and reach an accurate determination has been obtained.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran and his representative have submitted argument and evidence in support of the appeal. Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims decided herein such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claims

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability,  38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58   (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability. Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's lower extremities are rated under Diagnostic Code 8599-8521.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  The provisions of 38 C.F.R.  § 4.27 provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and 99.  38 C.F.R. § 4.27.  Here, the hyphenated diagnostic code indicates that a condition of the peripheral nerves (Diagnostic Code 8599) is rated under the criteria for complete or incomplete paralysis of the external popliteal nerve (Diagnostic Code 8521). 

The Veteran's lower extremities are rated under Diagnostic Code 8599-8521.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  The provisions of 38 C.F.R.  § 4.27 provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and 99.  38 C.F.R. § 4.27.  Here, the hyphenated diagnostic code indicates that a condition of the peripheral nerves (Diagnostic Code 8599) is rated under the criteria for complete or incomplete paralysis of the external popliteal nerve (Diagnostic Code 8521). 

Under Diagnostic Code 8521, which applies to the external popliteal nerve (common peroneal), mild incomplete paralysis warrants a 10 percent rating, moderate incomplete paralysis warrants a 20 percent rating, and severe incomplete paralysis warrants a 30 percent rating.  Complete paralysis; foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost; adduction weakened; anesthesia covers entire dorsum of foot and toes, warrants a 40 percent rating.

Radiculopathy of the lower extremities is rated based on the degree of paralysis of the sciatic nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under this code, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve; a 60 percent rating is assigned for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve, which contemplates foot dangles and drops, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, while Diagnostic Code 8720 refers to neuralgia of the sciatic nerve. 

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated in proportion to the impairment of motor, sensory, or mental function.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, and sensory disturbances.  38 C.F.R. § 4.120.  The schedule of ratings does not define the terms "moderate" and "severe;" rather than applying a mechanical formula to make a determination, the Board evaluates all of the evidence such that decisions are "equitable and just."  38 C.F.R. § 4.6. 

The term "incomplete paralysis," with respect to nerve injuries, indicates a degree of loss or impaired function substantially less than the type pictured for "complete paralysis" given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See id.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating to be assigned for neuralgia, usually characterized by a dull and intermittent pain of typical distribution so as to identify the nerve, will be that equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Turning to the evidence of record, in August 2003, the Veteran was afforded a VA examination for his service-connected diabetes where a neurological examination revealed the deep tissue reflexes were 2+ in all extremities and the sensation was intact to soft touch in all dermatomes of the lower extremities with decreased sensation to soft touch in the lateral and posterior aspect of the calf portion of the left lower extremity. 

At the May 2008 VA examination of the peripheral nerves, the Veteran stated he experienced pain and numbness in the bilateral lower extremities "all the time"  He reported a history of pain, weakness, fatigue, and functional loss.  He stated, "it interferes with my job 65 [percent], affecting my [activity] on the job and anything I do at home."  He added, "I don't do [anything] at home because of the pain in both of my legs."  

A neurological examination revealed that the deep tendon reflexes were within normal limits for the lower extremities.  There was a decrease in dermatomes, nerve roots L5-S1, bilaterally.  The bilateral dorsalis pedis and posterior tibial pulses were equal and strong.  There were no lesions on the feet and there was good muscle strength in the bilateral lower extremities. 

At the April 2009 VA examination, the Veteran reported constant numbness in both lower extremities.  The numbness extended from the tips of his toes to the knees.  He complained of constant burning pain in the calves of both legs which he described as tenderness.   

A physical examination revealed the Veteran walked with a slight limp favoring his left lower extremity due to the presence of the ankle foot orthosis brace but was otherwise a normal gait.  The Veteran did not use any assistive devices for ambulation.  An examination of the right lower extremity revealed 2+ deep tendon reflexes at all points, absent sensation to the monofilament testing on the plantar surface of the right foot, intact but decreased sensation to the monofilament testing in the stocking distribution from the tips of the toes on the dorsal aspect of the foot and up the leg to the mid-calf.  He demonstrated absent vibratory sensation at the great toe but normal vibratory sensation at the knee.  The Veteran otherwise demonstrated normal sensation of the remainder of the right lower extremity.

An examination of the left lower extremity demonstrated absent sensation to monofilament testing in a stocking distribution from the tips of the toes to the Veteran's mid-calf.  He demonstrated absent vibratory sensation at the great toe and normal vibratory sensation at the knee, but otherwise demonstrated normal sensation on the remainder of the left lower extremity.   The Veteran had 2+ deep tendon reflexes at all points in the left lower extremity.  

According to a November 2009 VA examination for diabetes mellitus, the Veteran reported constant numbness, fatigue, weakness, and burning in the legs and feet.  He denied complete functional loss.  He denied any limitations in his ability to care for his own activities of daily living.  He stated he was not able to drive over one hour without having to get out and walk around to minimize the numbness in his legs.  He was not able to do any activities that required frequent standing, sitting, or walking.  He stated he was unemployed and last worked in 2008 until his job was eliminated.  

An examination of the right lower extremity revealed there was no tenderness or instability on palpation.  A sensory examination using monofilament revealed diffuse diminished sensation in the lower extremity beginning below the knee and extending to the toes.  The pedal pulse was 1+, muscle strength was 4/5 and the deep tendon reflexes were 1+. 

An examination of the left lower extremity showed no tenderness or instability on palpation.  The sensory examination revealed diffuse diminished sensation beginning below the knee extending to the toes, pedal pulse 1+, muscle strength was 4/5, and was unable to elicit deep tendon reflexes.  Minimal foot drop was noted. 

The Veteran underwent examination in connection with a diabetic sensory-motor peripheral neuropathy disability benefits questionnaire in February 2012.  The Veteran's symptoms included moderate intermittent pain, moderate paresthesias and/or dysesthesias, and numbness in the bilateral lower extremities.  A neurological examination showed normal strength in the bilateral knee extensions, right knee flexion, right ankle plantar flexion, and right ankle dorsiflexion.  However, he had less than normal strength in the knee extension, ankle plantar flexion, and ankle dorsiflexion in the left lower extremity.  Deep tendon reflexes showed normal bilateral knee and ankles.  Light touch/monofilament testing showed normal bilateral knee/though and right ankle/lower leg but decreased left ankle/lower leg, and absent bilateral foot/toes.  The position sense, vibration sensation, and cold sensation were absent in the bilateral lower extremities.  The Veteran had muscle atrophy in the left calf which measured 3cm.  

The VA examiner determined the Veteran's sciatic nerve was normal, bilaterally.  The femoral nerve (anterior crural) was normal on the right lower extremity but had moderate incomplete paralysis on the left.  The VA examiner further determined that the diabetic peripheral neuropathy did impact his ability to work.  He was unable to stand or walk more than 10-15 yards before sitting down due to foot pain.  He was unable to do any physical work but could do sedentary work.  

Finally, the Veteran was afforded a VA examination in April 2015 pursuant to the Board remand in January 2015.  The Veteran's symptoms were reported to be bilateral mild constant pain, moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  A muscle strength test showed the Veteran had normal strength in the bilateral knees extension, ankle plantar flexion, and ankle dorsiflexion.  He did not have muscle atrophy.  The reflex examination showed normal deep tendon reflexes in the bilateral knees and ankles.  The sensory examination was normal for the bilateral thigh/knee and lower leg/ankle but decreased in the bilateral foot/toes.  The Veteran's gait was normal.  The nerves affected in the bilateral lower extremities showed moderate incomplete paralysis of sciatic nerve, external popliteal nerve, musculocutaneous nerve, anterior tibial nerve, internal popliteal nerve, and posterior tibial nerve.  The Veteran's bilateral anterior crural nerve, internal saphenous nerve, obturator nerve, external cutaneous nerve of the right, and ilio-inguinal nerve were normal.  The Veteran regularly used a brace as a normal mode of locomotion.  Furthermore, the VA examiner determined that the Veteran's peripheral nerve condition did not impact his ability to work.

For the reasons discussed above, the Board finds that the Veteran's disability picture more nearly approximates the criteria for moderate incomplete paralysis of the popliteal nerve, as reflected by the symptoms and the level of impairment.  Because the preponderance of the evidence is against the appeal for an initial rating in excess of 20 percent, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Here, the Board finds that the peripheral neuropathy of the bilateral lower extremities have not more nearly approximated severe incomplete paralysis of the external popliteal nerve for the entire period of appeal.  The evidence of record reflects that the Veteran does not have any severe symptoms attributable to any peripheral nerve conditions; the Veteran experiences mild to moderate bilateral constant pain, moderate bilateral intermittent pain, moderate bilateral paresthesias and/or dysesthesias, and moderate bilateral numbness.  Furthermore, the April 2012  VA examiner determined the Veteran's bilateral sciatic nerve manifested normal and the April 2015 VA examiner determined that the Veteran's sciatic nerve was moderate incomplete paralysis, bilaterally.  Based on the lay and medical evidence of record, the Board finds that the peripheral neuropathy of the bilateral lower extremities has not more nearly approximated severe incomplete paralysis of the external popliteal nerve for the entire period of appeal.

For the reasons discussed above, the Board finds that the Veteran's disability picture more nearly approximates the criteria for moderate incomplete paralysis of the popliteal nerve, as reflected by the symptoms and the level of impairment.  Because the preponderance of the evidence is against the appeal for initial ratings in excess of 20 percent for any portion of the rating period, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The Board has reviewed the remaining diagnostic codes relating to disabilities or diseases of the peripheral nerves, but finds that they are inapplicable in this case.  38 C.F.R. § 4.124a, Diagnostic Codes 8520-8730 (2015).  The Veteran is specifically service connected for peripheral neuropathies affecting the external popliteal nerve of the lower extremities.  To the extent that the Veteran may be rated under an alternative peripheral nerve affecting the lower extremities, none of these diagnostic codes allow for more than a 20 percent rating for moderate incomplete paralysis of the bilateral lower extremities during the period of appeal.  38 C.F.R. § 4.124a, Diagnostic Codes 8520-8730 (2015).  As such, an increased rating cannot be granted for the bilateral peripheral neuropathy of the lower extremities under another diagnostic code.  To avoid pyramiding of symptoms, as the Veteran's symptoms are common to multiple potential peripheral nerves of the lower extremities, the Board has chosen Diagnostic Code 8521 as the most appropriate diagnostic code under which to rate his disabilities.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).

For all the foregoing reasons, the Board finds that the claims for higher initial ratings for peripheral neuropathy of the left lower extremity and right lower extremity, associated with diabetes, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. At 53-56.

Extraschedular consideration and total disability rating based on individual unemployability (TDIU)

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected peripheral neuropathy of the bilateral lower extremities, associated with diabetes mellitus, type II, is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

In that regard, during the appellate time period the symptoms of the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities, associated with diabetes mellitus, type II, are those types already contemplated in the current assigned ratings under the appropriate Diagnostic Codes.  Thus, the Veteran's schedular ratings under the appropriate Diagnostic Codes for the peripheral neuropathy of the bilateral lower extremities, associated with diabetes mellitus, type II, are adequate to fully compensate him for these disabilities.

The Board also notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has at no point during the period prior to June 12, 2011, when he was evaluated as totally disable, indicated that his service-connected disabilities combined with his other service-connected disabilities (posttraumatic stress disorder; bilateral hearing loss; residuals shell fragment wound, left lower leg with retained foreign body, arthralgia and non-tender scar; diabetes mellitus, type II, with retinopathy and hypertension; peripheral neuropathy, left lower extremity; peripheral neuropathy, right lower extremity; residuals, shell fragment wound, right middle finger; shell fragment wound, left calf; residuals, shell fragment wound, right lower extremity with symptomatic scar of knee and ankle; tinnitus; residuals, shell fragment wound, scars, right lower leg; residuals, shell fragment wound, scar, right hip; and scars, right forearm and wrist) result in further disability due to their combined effects.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effects of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted. 

The Board further notes that the Veteran has not contended, nor does the evidence otherwise show, that his peripheral neuropathy of the bilateral lower extremities, associated with diabetes mellitus, type II, have caused loss of use of body part such that referral of a claim for special monthly compensation is warranted.  Indeed, the competent and probative evidence shows that he continues to function, albeit in a limited capacity, with consideration of these disabilities.

For the above reasons, a greater level of compensation on an extraschedular basis is not warranted in the Veteran's appeal.

Finally, a TDIU is considered an element of rating claims when raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this instance, however, the issue is not raised by the record.  There is no evidence that the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities, associated with diabetes mellitus, type II, alone, renders him unemployable prior to June 20, 2011.  He is in receipt of individual unemployability from June 20, 2011, to February 8, 2012, and a combined 100 percent rating from June 20, 2011.  As such, the Board finds that a claim for a TDIU has not been raised by the record pursuant to Rice.  Id.


ORDER

Entitlement to an initial rating higher than 20 percent for peripheral neuropathy of right lower extremity, associated with diabetes mellitus type II, is denied.

Entitlement to an initial rating higher than 20 percent for peripheral neuropathy of left lower extremity, associated with diabetes mellitus type II, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


